Citation Nr: 0623713	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  99-24  575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected chronic lumbosacral strain with L5-S1 
radiculopathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This case has been before the Board of Veterans' Appeals 
(Board) on two occasions, the last time in April 2004 when it 
was remanded for further development.  



FINDING OF FACT

The service-connected low back disability is not shown to 
manifested by more than severe intervertebral disc syndrome 
or a separately ratable neurological deficit; neither 
ankylosis of the thoracolumber spine, nor incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months are demonstrated.  



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbosacral strain with L5-S1 radiculopathy have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5293 (effective prior to September 23, 2002; 
revised effective on September 23, 2002 and September 26, 
2003; now codified as amended at 38 C.F.R. § 4.71a including 
Diagnostic Code 5243) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected lumbosacral 
strain with L5-S1 radiculopathy  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in May 2003, April 2004, and March 2005, 
the RO informed the veteran that in order to establish 
entitlement to an increased evaluation, the evidence 
(preferably dated within the last twelve months) had to show 
that his service-connected disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); and the remands notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for psychiatric disability was not sent 
to the veteran until after the initial unfavorable rating 
decision in August 1999.  Nevertheless, any defect with 
respect to the timing of that notice was harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the veteran and his representative have submitted additional 
evidence and argument since the initial unfavorable rating 
decision; and the Board has considered all such evidence and 
argument in determining the current evaluation for the 
veteran's service-connected back disability.  

In addition to the timing requirements of the notice to the 
veteran, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim.  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (consolidated appeal 
decided March 3, 2006).  
In this case, however, the veteran was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability on appeal.  

Despite the lack of notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Not only has the Board denied the veteran's appeal, neither 
the veteran nor his representative have raised any issues 
regarding the assignment of an effective date.  Therefore, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  

The record shows that, in October 2003, the veteran was 
admitted to Melrose Wakefield Hospital for treatment of his 
service-connected back disability.  

Despite the April 2004 and March 2005 requests for evidence, 
the veteran did not submit any information or evidence with 
respect to that hospitalization.  

In this regard, the Board notes that VA's duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Such duty is just what it states, a duty to assist, 
not a duty to prove a claim with the veteran only in a 
passive role.  

If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased rating 
for his service-connected back disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  Sabonis, 6 Vet. App. at 430 (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The service-connected chronic lumbosacral strain with L5-S1 
radiculopathy is rated under the criteria referable to 
intervertebral disc syndrome.  

At the outset of the veteran's claim, a 40 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of severe impairment, manifested by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 60 percent rating was warranted for intervertebral disc 
syndrome which was productive of pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In such cases, there is little 
intermittent relief.  Id.  

During the pendency of the veteran's appeal, VA revised its 
regulations pertaining to intervertebral disc syndrome.  (See 
67 Fed. Reg. 54345-54349 (August 22, 2002)).  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

The revised regulations were followed by a second revision, 
which became effective September 26, 2003.  68 Fed. Reg. 
51454 - 51456 (August 27, 2003) (now codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  

The additional revisions retained the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  However, VA was no longer required to separately 
evaluate and then combine the rating for any orthopedic 
and/or neurologic manifestations.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were to be rated 
separately under an appropriate Diagnostic Code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

The revised regulations also provided an alternative method 
for rating intervertebral disc syndrome.  That is, they set 
forth a general rating formula for diseases and injuries of 
the spine:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

The disability rating was to be assigned based on the method 
which resulted in the highest evaluation for the veteran's 
intervertebral disc syndrome.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SSOC's issued in September 2003 and February 
2006.  The veteran's representative submitted additional 
argument on his behalf in April and September 2005.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

In addition to the foregoing regulatory criteria, the Board 
notes that the Court has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In evaluating the appeal, the Board has reviewed all evidence 
of record pertaining to the history of the veteran's service-
connected back disorder.  38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although such a review is performed in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2, 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence on file includes VA outpatient records, 
reflecting the veteran's treatment from February 1998 through 
January 2006; reports of examinations performed by VA in 
April 1999, September 2001, May 2002 and November 2005; and 
statements from co-workers.  

Such evidence shows that the service-connected low back 
disability is manifested primarily by complaints of radiating 
pain and limitation of motion.  

During the VA examinations, the veteran has been able flex 
his lumbar spine from 0 to at least 70 degrees.  Indeed, 
there is no competent evidence of ankylosis, either favorable 
or unfavorable, nor is there any competent evidence that such 
limitation of motion has been productive of more than severe 
impairment with recurring attacks.  

In this regard, the Board notes that the veteran has been 
employed full time for many years and has maintained a 
relatively active lifestyle.  Not only is he employed full 
time, he regularly works on his car and continues to operate 
a snowblower.  

Moreover, as recently as July and October 2005, he was able 
to go fishing and was able to build a shed.  Furthermore, his 
back disorder does not impair his ability to drive.  

Although the report of the most recent examination shows that 
the veteran walks with a cane, the examiner stated that the 
veteran could walk without it.  Indeed, the evidence of 
record shows that the veteran's gait is normal.  

Since September 22, 2002, the veteran has reported 
exacerbations of back pain, including those necessitating 
emergency room treatment and hospitalization.  As noted, 
however, he has not submitted records reflecting that 
treatment or hospitalization.  

While co-workers have reported that the veteran misses work 
due, in part, to back disability, he has not provided any 
competent evidence of incapacitating episodes as defined by 
VA nor has he provided any competent evidence of such 
episodes having a total duration of at least six weeks.  

Despite the veteran's complaints of radiating back pain, the 
preponderance of the evidence of record is negative for 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that would the warrant the assignment of a 
separate rating.  

Rather, the preponderance of the evidence is negative for any 
neurologic deficits, such as weakness, diminished reflexes, 
impaired sensation, or bowel or bladder impairment.  Such 
evidence is also generally negative for muscle spasms, 
atrophy, heat, discoloration, lack of normal endurance, 
weakened movement, excess fatigability, and/or incoordination 
associated with the veteran's service-connected low back 
disability.  

Given the foregoing evidence, the veteran does not meet the 
criteria for a rating in excess of 40 percent under 38 C.F.R. 
§ 4.71a, DC 5293 or 5243, or any of the changes effected by 
VA for rating disabilities of the spine.  Accordingly, an 
increased rating is not warranted for the service-connected 
lumbar spine disability.  



ORDER

An increased rating in excess of 40 percent for the service-
connected chronic lumbosacral strain with L5-S1 radiculopathy 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


